Citation Nr: 9927116	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury (claimed as an injury to the spine).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

A February 1946 RO rating decision denied service connection 
for residuals of a head injury.  In March 1946, the veteran 
was notified of this determination and he did not appeal.

In 1990, the veteran submitted an application to reopen the 
claim for service connection for residuals of a head injury 
(claimed as an injury to the spine).  This appeal came to the 
Board of Veterans' Appeals (Board) from an October 1990 RO 
rating decision that determined there was no new and material 
evidence to reopen the claim for service connection for 
residuals of a head injury.  In January 1996, the Board 
remanded the case to the RO for additional development.  The 
case was returned to the Board in 1999.


FINDINGS OF FACT

1.  By an unappealed February 1946 RO rating decision, 
service connection for residuals of a head injury was denied.

2.  Evidence received subsequent to the February 1946 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has not submitted competent (medical) 
evidence linking a current disability, including a remote 
closed head injury or arthritis of the spine, found many 
years after service, to an incident of service.


CONCLUSIONS OF LAW

1.  The unappealed February 1946 RO rating decision, denying 
service connection for residuals of a head injury, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998) (previously Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for residuals of a head 
injury (claimed as an injury to the spine) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where arthritis or arteriosclerosis or one of the other 
chronic diseases listed in 38 C.F.R. § 3.309(a) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Since the veteran did not submit a timely substantive appeal 
to the February 1946 RO rating decision, denying service 
connection for residuals of a head injury, it is final with 
the exception that a claimant may later reopen the claim if 
new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1103 (Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 15, 1936 to December 31, 1957).  The question now 
presented is whether new and material evidence has been 
submitted since the February 1946 RO rating to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran had residuals of a 
head injury in service, has it now, and, if he has it now, 
whether his current residuals of a head injury are related to 
an incident of service).  For evidence to be new and material 
it must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the February 1946 RO 
rating decision, denying service connection for residuals of 
a head injury, consisted of statements from the veteran and 
service medical records that did not demonstrate the presence 
of a chronic disability of the head or neck.  Since the 
February 1946 RO rating decision, various evidence has been 
submitted, including additional statements and testimony from 
the veteran, service documents and duplicate copies of 
service medical records, and VA and private medical reports 
concerning the veteran's treatment and evaluations from the 
late 1940's to the 1990's.  The medical records, including 
reports of MRI of the head, reveal the presence of a large 
right parietal cystic area representing a likely area of old 
trauma with resorption, and degenerative joint disease of the 
spine.  The Board finds that the evidence now shows the 
presence of chronic disabilities and that the medical records 
recently received are of such significance that they must be 
considered to fairly decide the merits of the veteran's 
claim.  Hodge, 155 F. 3d 1356.

The threshold question now to be answered is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claim.  Murphy at 81.  The Court has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board notes that the veteran had wartime service, but he 
does not claim a head or spine injury during combat.  Hence, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application with regard to his claim.  

The service medical records show that the veteran was seen in 
December 1945 for symptoms attributable to a fall in January 
1945.  These records indicate that he did not seek treatment 
at the time of the fall because his symptoms were primarily 
nervous problems that he thought could not be treated by a 
physician.  Medical evaluation in December 1945, including a 
skull X-ray, showed no residuals of a head injury, and he was 
referred for neuropsychiatric examination.  A 
neuropsychiatric examination in December 1945 found no 
disability.  Nor were residuals of a head injury noted on the 
report of his medical examination for separation from service 
in January 1946.

The post-service medical records demonstrate the presence of 
various chronic diseases, including transient ischemic 
attack, diabetes mellitus, coronary artery disease, residuals 
of head injury, and degenerative joint disease of the 
cervical and lumbar spine, but not until many years after the 
veteran's separation from service.  The veteran has not 
presented medical evidence that shows the presence of chronic 
residuals of a head or spine injury in service or continuity 
of symptoms of such residuals since separation from service.  
38 C.F.R. § 3.303(b).  Nor do the post-service medical 
records link a current chronic disease of the veteran to an 
incident of service, including being struck on the head or 
spine.  A report from David J. Grossi, chiropractor, dated in 
August 1997, notes that the veteran had a left cranial 
problem related to trauma in service, but the report of Dr. 
Grossi indicates that this is unenhanced medical information 
recorded by him based on information reported by the veteran.  
This evidence is not competent medical evidence to link the 
veteran's claimed condition to an incident of service.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and an incident of 
service.  Caluza, 7 Vet. App. 498.

The veteran maintains that he underwent a medical examination 
in 1948 for enlistment into the Merchant Marines and that he 
did not pass that examination.  RO efforts to obtain a copy 
of this medical examination have been unsuccessful.  Under 
the circumstances, VA must adjudicate the veteran's claim 
based on the evidence of record.  While his statements and 
testimony are to the effect that his current head and spine 
problems are related to being struck at the base of the neck 
in service, this lay evidence is not competent to support a 
claim based on medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's current residuals of a head injury, 
arthritis of the spine or other chronic disease first found 
many years after service to an incident of service, including 
being struck at the base of the neck.  Hence, the claim for 
service connection for residuals of a head or spine injury is 
not plausible, and it is denied as not well grounded.  As the 
claim is not well grounded it necessarily fails on the 
merits, and the veteran is not prejudiced by the Board's 
initial consideration of this matter without a prior remand 
to the RO for consideration of it.  Black v. Brown, 10 Vet. 
App. 279 (1997).

The veteran is advised that he may reopen the claim for 
service connection for residuals of a head or spine injury at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of a head injury is granted; the claim for service 
connection for residuals of a head injury is denied as not 
well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

